





EXHIBIT 10.559

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made as of this 14th day of
August, 2007, by and between INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a
Maryland corporation (“IWEST”), and G. Joseph Cosenza (the “Consultant”).

RECITALS:

A.

IWEST is a real estate investment trust which owns, operates and acquires a
diversified portfolio of real estate, primarily multi-tenant shopping centers
and single-user net lease properties (the “Business”).

B.

IWEST, IWEST Acquisition 1, Inc., IWEST Acquisition 2, Inc., IWEST Acquisition
3, Inc., IWEST Acquisition 4, Inc., Inland Western Retail Real Estate Advisory
Services, Inc. (the “Advisor”), Inland Southwest Management Corp. (“Southwest”),
Inland Northwest Management Corp. (“Northwest”), Inland Western Management Corp.
(“Western”), Inland Real Estate Investment Corporation, and IWEST Merger Agent,
LLC, in its capacity as agent for certain stockholders, have entered into that
certain Agreement and Plan of Merger, dated as of August 14, 2007 (the “Merger
Agreement”), pursuant to which the Advisor, Southwest, Northwest and Western
will each become a wholly-owned subsidiary of IWEST and/or its Affiliates (as
defined herein) (collectively, the “Mergers”).

C.

Consultant, as an officer of an Affiliate of the Advisor has obtained certain
unique and particular talents and abilities with regard to the Business and will
provide IWEST with strategic and operational assistance for the Engagement Term
(as defined herein), including, without limitation making recommendations and
providing guidance to IWEST as to prospective investment, financing,
acquisition, disposition, development, joint venture and other real estate
opportunities contemplated from time to time by IWEST and the Board of Directors
(collectively, the “Consulting Services”).  For purposes herein, the term (i)
“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified and (ii) “control” or any similar term means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
shares, by contract or otherwise.  

D.

The Consultant will receive benefits from consummating the Mergers as a
shareholder of one or more of the Advisor, Southwest, Northwest and Western.

E.

IWEST and the Consultant are entering into this Agreement concurrently with the
execution of the Merger Agreement, subject to the terms, conditions and
covenants hereinafter set forth.  Terms not otherwise defined herein shall have
the meaning ascribed to the term in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, the receipt and sufficiency of which is hereby
acknowledged, the Consultant and IWEST hereby agree as follows:

ARTICLE I

1.1

ENGAGEMENT.  IWEST hereby engages Consultant on a non-exclusive basis, and
Consultant hereby accepts such engagement upon the terms and conditions
hereinafter set forth.  Upon reasonable prior notice to Consultant, the
Consultant shall use his commercially reasonable efforts to





provide IWEST with the Consulting Services at the Chief Executive Officer of
IWEST’s or IWEST’s Board’s request.  At the Chief Executive Officer of IWEST’s
or its Board’s request, Consultant shall use commercially reasonable efforts to
attend meetings of senior management of IWEST with respect to the near and
long-term operations of IWEST and its Affiliates.  Consultant shall also provide
such additional services as may be reasonably requested from time to time by the
Board, consistent with the services provided to IWEST or any Service Provider
prior to the date of this Agreement by Consultant, other than those services
that are contemplated to be provided pursuant to the Services Agreements (as
defined in the Merger Agreement) as of the date of this Agreement.  The
Consulting Services to be provided hereunder require Consultant to attend, at
the Chief Executive Officer of IWEST’s or its Board of Directors’ request,
certain meetings of the Board of Directors or management team of IWEST of the
kind and nature attended by Consultant prior to the date of this Agreement
(i.e., Board of Directors meetings, management committee meetings, audit
committee meetings and acquisition committee meetings).  Consultant acknowledges
the Consulting Services are in addition to, and in no way limit, Consultant’s
duties, as applicable, to IWEST as a director of IWEST but nothing in this
Agreement shall have the effect of expanding the scope of fiduciary duties that
Consultant may owe IWEST under applicable law.  IWEST acknowledges that
Consultant is providing the Consulting Services solely in his capacity as a
consultant and not as a director, if applicable, and that, with respect to
Consulting Services, Consultant’s status shall be that of an independent
contractor, and not that of an agent or employee of IWEST.  Consultant shall not
hold himself out as, nor claim to be acting as, an employee or agent of IWEST
solely as a result of providing the Consulting Services.  Consultant is not
authorized to, and shall not, make or undertake any agreement, understanding,
waiver or representation on behalf of IWEST in his capacity as Consultant,
except as may be provided in a separate Ancillary Agreement.

1.2

ACTIVITIES AND DUTIES DURING ENGAGEMENT.  Consultant represents and warrants to
IWEST that he is able to accept engagement by IWEST as Consultant; provided,
however, that Consultant and IWEST acknowledge and agree that Consultant will
devote a limited amount of time to his duties hereunder, and nothing contained
herein shall restrict Consultant from being employed by or accepting employment,
consulting arrangements or other positions with IWEST or other businesses,
including businesses that may compete with the business conducted by IWEST,
provided that such activities do not violate Article IV hereof.

ARTICLE II

2.1

TERM.  

(a)

Unless terminated earlier in accordance with Section 2.1(b) or Section 2.1(c)
hereof, the term of this Agreement shall automatically commence on the Closing
Date (as defined in the Merger Agreement) (but only upon the Closing Date)
hereof and shall last for a period of three (3) years (such period being
hereinafter referred to as the “Term”).  Notwithstanding the foregoing, IWEST
may terminate this Agreement at any time, with or without cause (the Term, as it
may be extended or terminated pursuant to this Article II, is herein referred to
as the “Engagement Term”).

(b)

The Consultant shall have the option, but not the obligation, to terminate the
Engagement Term upon the occurrence of any of the following events:

(i)

Disability of Consultant.  For purposes of this Agreement, the term “disability”
(or any similar term) shall mean any bodily injury, disease, illness, or
emotional or nervous disorder that prevents the Consultant from performing any
or all Consulting Services for a period of at least thirty (30) consecutive
days;





2







(ii)

The failure of IWEST to perform its obligations provided herein and the
continuance of such failure for a period of thirty (30) consecutive days after
receipt by IWEST from the Consultant of written notice of such failure to
perform ; or

(iii)

The occurrence of a Change in Control Event (as defined herein).

(c)

This Agreement shall automatically terminate upon the death of Consultant.

2.2

DEFINITION OF “CHANGE IN CONTROL EVENT”.

A “Change in Control Event” means the occurrence of one or more of the
following:

(a)

Any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of IWEST to any
person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; provided, however, that any sale,
lease, exchange or transfer to (including, without limitation, any merger or
other business combination with or into) any of the following shall not
constitute a Change in Control Event:  (i) any Affiliate controlled by IWEST,
(ii) Inland Real Estate Corporation, (iii) Inland American Real Estate Trust,
Inc., (iv) The Inland Group, Inc., or (v) any Affiliate controlled by any of the
persons listed in clauses (i) through (iv) above (all of the entities described
in clauses (i) through (v) above to be hereinafter sometimes referred to as the
“Inland Companies”);

(b)

The approval by the holders of the outstanding shares of IWEST of any plan or
proposal for the liquidation or dissolution of IWEST;

(c)

Any person or group of related persons (other than any one or more of the Inland
Companies) shall become the owner, directly or indirectly, beneficially or of
record, of shares of IWEST representing more than twenty-five percent (25%) of
the aggregate ordinary voting power represented by the issued and outstanding
common shares of IWEST; or

(d)

Following any change in the composition of the board of directors of IWEST, a
majority of the board of directors of IWEST are not either (i) members of the
board of directors of IWEST as of the date hereof, or (ii) members of the board
of directors of IWEST whose nomination for election or election to the board of
directors of IWEST has been recommended, approved or ratified by at least eighty
percent (80%) of the board of directors of IWEST then in office who were either
members of the board of directors of IWEST as of the date hereof or whose
election as a member of the board of directors of IWEST was previously so
approved.

2.3

CESSATION OF RIGHTS AND OBLIGATIONS: SURVIVAL OF CERTAIN PROVISIONS.  On the
date of expiration or termination of the Engagement Term for any reason, all of
the respective rights, duties, obligations and covenants of the parties hereto,
as set forth herein, shall, except as specifically provided herein to the
contrary, cease and become of no further force or effect as of the date of said
termination, and shall only survive as expressly provided for herein.

ARTICLE III

3.1

NO COMPENSATION.  During the Engagement Term, IWEST shall not pay to Consultant,
and Consultant shall not be entitled to receive, any salary or other
compensation for his services provided under this Agreement.





3







3.2

REIMBURSEMENT OF EXPENSES.  IWEST shall reimburse Consultant for all ordinary
and necessary out-of-pocket business expenses incurred by him and in connection
with performing Consulting Services at the request of IWEST or IWEST’s Board
hereunder, in the manner and time consistent with IWEST’s policy governing
reimbursement of expenses incurred by employees.

ARTICLE IV

4.1

ASSIGNMENT.  This Agreement or any right or interest hereunder may not be
assigned by either party without the prior written consent of the other party
hereto.  Consultant shall not, without the prior written consent of IWEST,
employ, contract with or use the services of any third party in connection with
the performance of any of the services to be rendered under this Agreement, or
otherwise designate the responsibility of performance of any services to be
rendered under this Agreement to any third party.  Any attempted assignment,
designation, employment or use in violation of this Section 4.1 shall be void
and of no force or effect.

4.2

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  Consultant hereby acknowledges and
agrees that as a result of his engagement hereunder he may acquire and use
information of a special and unique nature and value specifically relating to
IWEST that is not generally known to the public such as financial or operating
information, business or strategic plans identified as such, property
acquisition memorandums or appraisals, entity valuation or models, and employee
records (all such information being hereinafter referred to as “Confidential
Information”); provided, however, that any information concerning tenants or
prospective tenants of, investors or potential investors, or members of any
broker-dealer group or potential broker-dealer group to, or of, IWEST shall not
constitute “Confidential Information” unless IWEST is subject to a
confidentiality agreement concerning such information.  Consultant further
acknowledges and agrees that the Confidential Information is of great value to
IWEST and that the restrictions and agreements contained in this Agreement are
reasonably necessary to protect the Confidential Information and the goodwill of
IWEST and its subsidiaries.  Accordingly, Consultant hereby covenants and agrees
that:

(a)

During the Engagement Term or at any time thereafter, except to the extent
authorized by IWEST or its Affiliates, Consultant will not, directly or
indirectly, divulge to any person, firm, corporation, limited liability, company
or other organization, other than IWEST or any of its subsidiaries
(collectively, “Third Parties”), or use or cause or authorize any Third Parties
to use, any Confidential Information (whether or not identified by IWEST as
confidential), except to the extent required by law (and then only to the extent
required by law and with reasonable prior notice to IWEST and its Board of
Directors of such disclosure); and

(b)

Upon the termination of the Engagement Term, Consultant shall deliver or cause
to be delivered to IWEST any and all Confidential Information, including
drawings, notebooks, keys, data and other documents and materials belonging to
IWEST or its subsidiaries which is in his possession or under his control
relating to IWEST or its subsidiaries, regardless of the medium upon which it is
stored, and will deliver to IWEST upon such termination of the Engagement Term
any other property of IWEST or its subsidiaries which is in his possession or
under his control; provided, however, that notwithstanding the foregoing,
Consultant shall not be required to deliver or cause to be delivered to IWEST
any Confidential Information (i) in the possession of Consultant received by
Consultant in his capacity as a director of IWEST or (ii) if Consultant is
otherwise employed by, or providing other services directly or indirectly
through an affiliate of The Inland Group, Inc., to IWEST or its subsidiaries.

Nothing contained in this Section 4.2 shall prohibit or restrict any party from
disclosing any information (including Confidential Information):  (a) the
disclosure of which is necessary to comply with





4







any applicable laws, including, without limitation, federal or state securities
laws, or any exchange listing or similar rules and regulations; (b) the
disclosure of which is ordered pursuant to a subpoena or other order from a
court or governmental body of competent jurisdiction; (c) which is now, or
hereafter is made, generally available to the public other than by disclosure in
violation of this Agreement; (d) which was disclosed to the disclosing party by
a Third Party that the disclosing party, in good faith, believes was not bound
by an obligation of confidentiality; or (e) with respect to which IWEST has
consented to the form and content of any such disclosure.  If any party learns
that disclosure of such information is sought in or by a court or governmental
body of competent jurisdiction or through other means, such party shall (1) give
prompt notice to the other party prior to making such disclosure and allow such
other party, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information, (2)
reasonably cooperate with such other party in its efforts to prevent, or obtain
a protective order for, such disclosure, and (3) disclose the minimum amount of
information required to be disclosed.

4.3

REMEDIES.  Consultant hereby acknowledges and agrees that the Consulting
Services to be rendered by him to IWEST hereunder are of a special and unique
nature and that it would be very difficult or impossible to measure the damages
resulting from a breach of this Agreement. Consultant hereby further
acknowledges and agrees that the restrictions herein are reasonable and
necessary for the protection of the business and the goodwill of IWEST and its
subsidiaries and that a violation by the Consultant of any such covenant could
cause irreparable damage to IWEST or its subsidiaries.  Consultant therefore
agrees that any breach by him of any of the covenants or provisions of Article
IV of this Agreement shall entitle IWEST or its subsidiaries, in addition to any
other remedy available to them under this Agreement, at law or in equity, to a
temporary and permanent injunction or any other applicable decree of specific
performance, without any bond or security being required thereof, in order to
enjoin such breach.  The parties understand and intend that each covenant,
provision and restriction agreed to in this Article IV shall be construed as
separate and divisible from every other provision and restriction and that the
unenforceability of any one provision or restriction shall not limit the
enforceability, in whole or in part, of any other provision or restriction and
that one or more of all of such provisions or restrictions may be enforced, in
whole or in part, as the circumstances warrant.

ARTICLE V
MISCELLANEOUS

5.1

NOTICES.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally or by commercial messenger; (ii) one business day following deposit
with a recognized overnight courier service, provided such deposit occurs prior
to the deadline imposed by such service for overnight delivery; (iii) when
transmitted, if sent by facsimile copy, provided confirmation of receipt is
received by sender and such notice is sent by an additional method provided
hereunder, in each case above provided such communication is addressed to the
intended recipient thereof as set forth below:

To Consultant at:

G. Joseph Cosenza

2901 Butterfield Road

Oak Brook, Illinois 60523

Facsimile: (630) 218-8033




With a copy to:




Jenner & Block LLP

330 N. Wabash Avenue

Chicago, IL 60611-7603

Attn:  Arnold S. Harrison





5







Facsimile: (312) 923-2702







To IWEST at:

Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn:_____________

Facsimile:_____________




With a copy to:




Duane Morris LLP


227 West Monroe Street


Suite 3400

Chicago, Illinois 60606

Attn:  David J. Kaufman

Facsimile: (312) 499-6701




Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

5.2

ENTIRE AGREEMENT; AMENDMENTS, ETC.  This Agreement contains the entire agreement
and understanding of the parties hereto, and supersedes all prior agreements and
understandings relating to the subject matter thereof.  No modification,
amendment, waiver or alteration of this Agreement or any provision or term
hereof shall in any event be effective unless the same shall be in writing,
executed by both parties hereto, and any waiver so given shall be effective only
in the specific instance and for the specific purpose for which given.

5.3

SUCCESSORS AND ASSIGNS.  Subject to the terms and restrictions contained in
Section 4.1 above, this Agreement shall be binding upon, and inure to the
benefit of, and shall be enforceable by, the successors, assignees and
transferees of IWEST and its current or future subsidiaries.

5.4

NO CONSTRUCTIVE WAIVERS.  No failure or delay on the part of any party hereto in
exercising any right, power or remedy hereunder or pursuant hereto shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or pursuant thereto.

5.5

SEVERABILITY. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law
but, if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  If any part of any covenant or
other provision in this Agreement is determined by a court of law to be overly
broad thereby making the covenant unenforceable, the parties hereto agree, and
it is their desire, that the court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein.

5.6

COMPLIANCE AND HEADINGS. The headings in this Agreement are intended to be for
convenience and reference only, and shall not define or limit the scope, extent
or intent or otherwise affect the meaning of any portion hereof.





6







5.7

GOVERNING LAW. The parties agree that this Agreement shall be governed by,
interpreted and construed in accordance with the internal laws of the State of
Illinois.

5.8

ARBITRATION.  All disputes under this Agreement among the parties to this
Agreement which are not resolved within thirty (30) days of a party’s sending of
a notice of dispute with respect thereto (each an “Arbitrated Claim”), shall be
resolved by binding arbitration, and each party hereto hereby waives any right
it may otherwise have to such a resolution of any Arbitrated Claim by any means
other than arbitration pursuant to this Section 5.8.  As a minimum set of rules
in the arbitration, the parties agree as follows:

(a)

The place of the arbitration shall be Chicago, Illinois.  The arbitration must
be held in the English language in accordance with the Streamlined Arbitration
Rules and Procedures of JAMS in effect on the date hereof, except as modified by
this Agreement. The arbitration shall be governed by the Illinois Code of Civil
Procedure.

(b)

The arbitration will be held before a single arbitrator selected by (i) IWEST
and (ii) the Consultant.  If the parties in interest cannot agree on an
arbitrator within fourteen (14) days of the delivery of an Arbitration Demand,
JAMS will appoint such arbitrator.  The arbitrator will be knowledgeable
regarding commercial transactions similar in nature to the transactions
contemplated by this Agreement.

(c)

Any party or parties initiating arbitration (the “Arbitration Claimants”) will
give to the other party or parties (the “Arbitration Respondents”) notice of
their intention to arbitrate (the “Arbitration Demand”).  The Arbitration Demand
will contain a notice regarding the nature of the claim.  The Arbitration
Respondents will file an answering statement (the “Arbitration Answer”) within
fourteen (14) days after the Arbitration Demand.  The Arbitration Answer will
contain a statement setting forth in reasonable detail the Arbitration
Respondents’ responses and defenses to the Arbitrated Claim.  If the Arbitration
Respondents assert a counterclaim, (i) the Arbitration Respondents shall send it
with the Arbitration Answer and such counterclaim must include a statement
setting forth in reasonable detail the nature of the counterclaim, the amount
involved, if any, and the remedy sought, and (ii) the Arbitration Claimants will
file a reply statement (the “Arbitration Reply”) as soon as is reasonably
practicable, but in no event later than fourteen (14) days, after the
counterclaim. The Arbitration Reply will contain a statement setting forth in
reasonable detail the Arbitration Claimants’ responses and defenses to the
counterclaim.  If no Arbitration Answer or Arbitration Reply is given within the
stated time, the claim or the counterclaim will be assumed to be denied.
 Failure to file an Arbitration Answer or Arbitration Reply will not operate to
delay the arbitration.

(d)

Unless the parties to the arbitration agree otherwise, the arbitrator may order
depositions only for good cause and each party to the Arbitrated Claim may make
such document requests and other discovery (other than depositions) as permitted
in accordance with the Streamlined Arbitration Rules and Procedures of JAMS in
effect on the date hereof.

(e)

The arbitration hearings will be conducted over a period not to exceed thirty
(30) days commencing as of the date of the first hearing.  The arbitrator shall
make a final decision on the Arbitrated Claim within thirty (30) days of the
final hearing. The arbitrator may make such orders with regard to scheduling,
allocation of hearing time, or otherwise as he or she deems appropriate to
achieve compliance with these time limitations.    The parties have included the
foregoing provisions limiting the scope and extent of the arbitration with the
intention of providing for prompt, economic and fair resolution of any dispute
submitted to arbitration.





7







(f)

The Arbitration Claimants, on the one hand, and the Arbitration Respondents, on
the other, will, as an initial matter, equally bear the costs and fees of the
arbitration, if applicable, but the arbitrator shall award such costs in inverse
proportion as the Arbitration Claimants, on the one hand, and the Arbitration
Respondents, on the other, may prevail on the matters resolved by the arbitrator
(based on the variance of their respective proposed Arbitration Demand,
Arbitration Answer and/or Arbitration Reply, as applicable, from the
determination of the arbitrator), which proportionate allocations shall be
determined by the arbitrator at the time the determination of the arbitrator is
rendered on the merits of the matters submitted.

(g)

The arbitrator shall enter a written award specifying the basis for his or her
decision, including findings of fact and conclusions of law, the basis for the
damages award and a breakdown of the damages awarded, and the basis for any
other remedy.  Any Party dissatisfied with the award may invoke the JAMS
Optional Arbitration Appeal Procedure (based on the rules therefor in effect at
the time of this Agreement).  Such JAMS Optional Arbitration Appeal shall be
limited to whether there are any erroneous conclusions of law, or any findings
of fact not supported by substantial evidence.  The appellate arbitral panel may
vacate, modify, correct, or affirm the award in whole or in any part.  The award
(as modified, corrected, or affirmed by the appellate arbitral panel, or if no
such JAMS appeal is taken, as originally rendered by the arbitrator) will be
considered as a final and binding resolution of the disagreement.  

(h)

 Any arbitration proceeding will be conducted on a confidential basis, and any
Confidential Material disclosed during any such proceeding will be kept
confidential by the parties to such proceeding and by the arbitrator.

(i)

The arbitrator’s discretion to fashion remedies hereunder will be no broader or
narrower than the legal and equitable remedies available to a court before which
such Arbitrated Claim may have been brought but for this Section 5.8, unless the
parties expressly state elsewhere in this Agreement that parties will be subject
to broader or narrower legal and equitable remedies than would be available
under the law governing this Agreement.

(j)

The arbitral award will be the exclusive remedy of the parties for all claims,
counterclaims, issues or accountings presented or pleaded to the arbitrator.
 The award will include interest from the date of the Arbitrated Claim until the
award is fully paid, computed at the then-prevailing U.S. prime rate, plus five
percent (5%).  Any additional costs, fees or expenses incurred in enforcing the
arbitral award (or successfully resisting it) will be borne by the party against
which enforcement is sought if such award is successfully enforced (or borne by
the party seeking to enforce such award if the resisting party successfully
resists its enforcement).  Any party may enforce an arbitral award in any court
of competent jurisdiction.

5.9

COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.

5.10

NO PRESUMPTION AGAINST DRAFTER. Each of the parties hereto has jointly
participated in the negotiation and drafting of this Agreement.  In the event an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by each of the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any provisions of this Agreement.

5.11

ENFORCEMENT.  In the event either of the parties to this Agreement shall bring
an action against the other party with respect to the enforcement or breach of
any provision of this





8







Agreement, the prevailing party in such action shall recover from the
non-prevailing party the costs incurred by the prevailing party with respect to
such action including court costs and reasonable attorneys’ fees.

5.12

RECITALS.  The Recitals set forth above are hereby incorporated in and made a
part of this Agreement by this reference.

5.13

INDEMNIFICATION.  IWEST agrees to defend, indemnify and hold harmless Consultant
for any and all acts taken or omitted to be taken by Consultant hereunder
(except for bad faith, gross negligence or willful misconduct) as if Consultant
was a director of IWEST as provided in IWEST’s charter and bylaws in accordance
with the same terms, conditions, limitations, standards, duties, rights and
obligations as a director.  If IWEST enters into an indemnification or similar
agreement covering such indemnification matters with any IWEST director, IWEST
will offer and enter into a similar indemnification agreement with Consultant.
 The provisions of this Section 5.13 shall survive any termination of this
Agreement.

[Signature page follows.]





9













IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.




INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation




By:

Name:

Its:







CONSULTANT







G. Joseph Cosenza








[SIGNATURE PAGE TO CONSULTING AGREEMENT]


